DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 21 April 2022 has been entered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13-14, 16-17 and 21-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. No. 2011/0011339 to Pei in view of U.S. Patent Pub. No. 2007/0134821 to Thakur et al. 
Regarding claim 13:  Pei discloses a rotation module capable of being coupled between two transfer chambers, the rotation module is disclosed substantially as claimed and comprising:  a chamber body (16) comprising an interior volume, the chamber body having a first opening (leading towards 15) and a second opening (leading towards 17); a substrate support comprising a platform (21), the substrate platform having an inner portion located in the interior volume and an outer portion extending beyond the first opening and the second opening of the chamber body, wherein the substrate support is configured to rotate the substrate platform about a central axis of the substrate platform, and the outer portion of the substrate platform is configured to extend through the first opening and the second opening during rotation of the substrate platform.
However, Pei fails to disclose a measurement module/ellipsometer.
Thakur et al. disclose a rotation module having a robot/substrate support also comprising a rotation module/measurement module/ellipsometer (811 including an ellipsometer see para. 51-53, 60 and 64) for the purpose of detecting/measuring properties of a substrate.
Thus, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was effectively filed to have provided a rotation module/measurement module/ellipsometer in Pei in order to detect/measure properties of a substrate as taught by Thakur et al.  (see, e.g., para. 142).
With respect to claim 14, Pei, the chamber may further comprise a rotary actuator (e.g. motor, 24) coupled to the substrate support, the rotary actuator configured to rotate the substrate the support.
With respect to claim 16, Pei, the chamber may further comprise a vertical actuator (26) coupled to the substrate support, the vertical actuator configured to move the substrate support vertically.
With respect to claim 17, as detailed above, the two transfer chambers have not been interpreted as part of the claimed invention.  Nevertheless, in Pei, the first opening and the second opening are each capable of being coupled to the two transfer chambers 15 and 17, which may be broadly defined. 
With respect to claims 21 and 22, the chamber body of Pei discloses a plurality of sidewalls; and a ceiling, wherein the interior volume of the chamber body is bounded by the plurality of sidewalls and the ceiling.  Furthermore, Thakur et al. teach providing a window (i.e. transparent region 705) formed in a ceiling of a chamber in order use the aforementioned ellipsometer.  Additionally, Examiner notes that the courts have ruled the following:  claims directed to apparatus must be distinguished from the prior art in terms of structure rather than function. In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959); a claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987); expressions relating the apparatus to contents thereof during an intended operation are of no significance in determining patentability of the apparatus claim.  Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969); the inclusion of material or article worked upon by a structure being claimed does not impart patentability to the claims.  In re Young, 75 F.2d 966, 25 USPQ 69 (CCPA 1935) (as restated in In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963)).

Claims 13-14, 17 and 21-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. No. 2015/0131088 to Shinohara et al. in view of U.S. Patent Pub. No. 2007/0134821 to Thakur et al. 
Regarding claim 13:  Shinohara et al. disclose a rotation module capable of being coupled between two transfer chambers, the rotation module is disclosed substantially as claimed and comprising:  a chamber body (301) comprising an interior volume, the chamber body having a first opening (where 81 extends therethrough on a first end) and a second opening (where another 81 extends therethrough on a second end); a substrate support comprising a platform (e.g., 81-83 on both ends), the substrate platform having an inner portion located in the interior volume and an outer portion extending beyond the first opening and the second opening of the chamber body, wherein the substrate support is configured to rotate the substrate platform about a central axis of the substrate platform, and the outer portion of the substrate platform is configured to extend through the first opening and the second opening during rotation of the substrate platform.
However, Shinohara et al. to disclose a measurement module/ellipsometer.
Thakur et al. disclose a rotation module having a robot/substrate support also comprising a rotation module/measurement module/ellipsometer (811 including an ellipsometer see para. 51-53, 60 and 64) for the purpose of detecting/measuring properties of a substrate.
Thus, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was effectively filed to have provided a rotation module/measurement module/ellipsometer in Shinohara et al. in order to detect/measure properties of a substrate as taught by Thakur et al.  (see, e.g., para. 142).
With respect to claim 14, in Shinohara et al., the chamber may further comprise a rotary actuator (e.g. motor, 89) coupled to the substrate support, the rotary actuator configured to rotate the substrate the support.  
With respect to claim 17, as detailed above, the two transfer chambers have not been interpreted as part of the claimed invention.  Nevertheless, in Shinohara et al., the first opening and the second opening are each capable of being coupled to the two transfer chambers (containing 122 and 22, respectively). 
With respect to claims 21 and 22, the chamber body of Shinohara et al. comprises a plurality of sidewalls; and a ceiling, wherein the interior volume of the chamber body is bounded by the plurality of sidewalls and the ceiling.  
Furthermore, Thakur et al. teach providing a window (i.e. transparent region 705) formed in a ceiling of a chamber in order use the aforementioned ellipsometer.  Additionally, Examiner notes that the courts have ruled the following:  claims directed to apparatus must be distinguished from the prior art in terms of structure rather than function. In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959); a claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987); expressions relating the apparatus to contents thereof during an intended operation are of no significance in determining patentability of the apparatus claim.  Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969); the inclusion of material or article worked upon by a structure being claimed does not impart patentability to the claims.  In re Young, 75 F.2d 966, 25 USPQ 69 (CCPA 1935) (as restated in In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963)).

Claims 15 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shinohara et al. and Thakur et al. as applied to claims 13-14, 17 and 21-22 above, and further in view of U.S. Patent Pub. No. 2005/0120578 to van der Muelen.
With respect to claim 15, Shinohara et al. and Thakur et al. disclose the rotation module substantially as claimed and as described above.
However, modified Shinohara et al. fail to disclose a rotation sensor in communication with the rotary actuator, the rotation sensor configured to measure a rotation of the substrate support.  
van der Meulen disclose the provision of a rotation sensor (i.e. position/location sensor, 90) in communication with a rotary actuator, the rotation sensor configured to measure a rotation (position/location) of the substrate support (see, e.g., paras. 219-227).
Thus, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was effectively filed to have provided a rotation sensor in communication with the rotary actuator in modified Shinohara in order to measure a rotation of the substrate support as taught by van der Meulen.
With respect to claim 18, Shinohara and Thakur et al. disclose the rotation module substantially as claimed and as described above, including a shaft (87), connected to the substrate platform in Shinohara et al.
However, modified Shinohara et al. fail to disclose a rotation sensor in communication with the rotary actuator, the rotation sensor configured to measure a rotation of the substrate support.  
However, modified Shinohara et al. fail to disclose a plate that surrounds at least a portion of the shaft; and a shaft seal that couples the plate and the shaft.
van der Meulen discloses a substrate support comprising a shaft, connected to the substrate platform (center rod structure in Fig. 39); a plate (walls around shaft) that surrounds at least a portion of the shaft; and a shaft seal (39016 and bellows) that couples the plate and the shaft.  Each of the features is coupled either directly or indirectly and is provided for the purpose of providing rotary motion in a sealed environment.
Thus, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was made to have provided a shaft, connected to the substrate platform; a plate (walls around shaft) that surrounds at least a portion of the shaft; and a shaft seal that couples the plate and the shaft in modified Shinohara et al. in order to provide rotary motion in a sealed environment as taught by van der Meulen.

Claims 15 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pei and Thakur et al. as applied to claims 13-14, 16-17 and 21-22 above, and further in view of U.S. Patent Pub. No. 2005/0120578 to van der Muelen.
With respect to claim 15, Pei and Thakur et al. disclose the rotation module substantially as claimed and as described above.
However, modified Pei fail to disclose a rotation sensor in communication with the rotary actuator, the rotation sensor configured to measure a rotation of the substrate support.  
van der Meulen disclose the provision of a rotation sensor (i.e. position/location sensor, 90) in communication with a rotary actuator, the rotation sensor configured to measure a rotation (position/location) of the substrate support (see, e.g., paras. 219-227).
Thus, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was effectively filed to have provided a rotation sensor in communication with the rotary actuator in modified Shinohara in order to measure a rotation of the substrate support as taught by van der Meulen.
With respect to claim 18,  Pei and Thakur et al. disclose the rotation module substantially as claimed and as described above, including a shaft (22), connected to the substrate platform in Pei.
However, modified Pei fail to disclose a rotation sensor in communication with the rotary actuator, the rotation sensor configured to measure a rotation of the substrate support.  
However, modified Pei fail to disclose a plate that surrounds at least a portion of the shaft; and a shaft seal that couples the plate and the shaft.
van der Meulen discloses a substrate support comprising a shaft, connected to the substrate platform (center rod structure in Fig. 39); a plate (walls around shaft) that surrounds at least a portion of the shaft; and a shaft seal (39016 and bellows) that couples the plate and the shaft.  Each of the features is coupled either directly or indirectly and is provided for the purpose of providing rotary motion in a sealed environment.
Thus, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was made to have provided a shaft, connected to the substrate platform; a plate (walls around shaft) that surrounds at least a portion of the shaft; and a shaft seal that couples the plate and the shaft in modified Pei in order to provide rotary motion in a sealed environment as taught by van der Meulen.

Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Pei and Thakur et al. as applied to claims 13-14, 16-17 and 21-22 above, and further in view of U.S. Patent  No. 5,910,218 to Park et al.
Pei and Thakur et al. disclose the rotation module substantially as claimed and as described above.
However, modified Pei fail to disclose the substrate support comprises a plurality of lift pins, wherein the plurality of lift pins are configured to extend through the substrate platform to raise and lower the substrate.
Park et al. disclose the provision of a substrate support comprising a plurality of lift pins wherein the plurality of lift pins are configured to extend through the substrate platform to raise and lower the substrate for the purpose of controlling the height at which a substrate is held relative to a substrate support and a heat source (see, e.g., column 4, rows 43-49).  
Thus, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was effectively filed to have provided a plurality of lift pins wherein the plurality of lift pins are configured to extend through the substrate platform to raise and lower the substrate in modified Pei in order to control the height at which a substrate is held relative to a substrate support and a heat source as taught by Park et al.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 13-18 and 21-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,431,480.   Although the claims at issue are not identical, they are not patentably distinct from each other because all the features of claims 13-18 and 21-22 are encompassed and/or obvious over claims 1-20 of 10/431,480.  
Claims 19-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,431,480 in view of U.S. Patent  No. 5,910,218 to Park et al.
Modified Pei discloses the invention substantially as claimed and as addressed above.
Additionally, Park et al. disclose the provision of a substrate support comprising a plurality of lift pins wherein the plurality of lift pins are configured to extend through the substrate platform to raise and lower the substrate for the purpose of controlling the height at which a substrate is held relative to a substrate support and a heat source (see, e.g., column 4, rows 43-49).  

Response to Arguments
Applicant’s arguments with respect to claim(s) 13-22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Examiner notes that the claims have been amended to include claims from an allowed parent application, as suggested during an interview by Examiner.  Examiner also notes that the claims of the instant application remain broader than the claims of the parent application.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARLA MOORE whose telephone number is (571)272-1440.  The examiner can normally be reached on Monday-Friday, 9am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PARVIZ HASSANZADEH can be reached on (571) 272-1435.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KARLA A MOORE/Primary Examiner, Art Unit 1716